Exhibit 10.4

POTASH CORPORATION OF SASKATCHEWAN INC.

OPTION AGREEMENT

(FORM)

This OPTION AGREEMENT (this “Agreement”) is made as of              , 20    , by
and between Potash Corporation of Saskatchewan Inc., a corporation subsisting
under the laws of Canada, and                      (the “Grantee”).

1. Certain Definitions. Capitalized terms used, but not otherwise defined, in
this Agreement will have the meanings given to such terms in the Corporation’s
2016 Long-Term Incentive Plan (the “Plan”).

2. Grant of Option. Subject to and upon the terms, conditions and restrictions
set forth in this Agreement and in the Plan, pursuant to authorization under a
resolution of the Committee that was duly adopted on              , 20    , the
Corporation has granted to the Grantee as of              , 20     (the “Date of
Grant”) an Option to purchase                  Common Shares (the “Option”) at
an Exercise Price of $         per Common Share, which represents at least the
Fair Market Value on the Date of Grant (the “Option Exercise Price”).

3. Vesting of Option.

(a) The Option (unless terminated as hereinafter provided) shall become
exercisable in full on the third anniversary of the Date of Grant if the Grantee
shall have been in the continuous employ of the Corporation or any Subsidiary
until such date (the period from the Date of Grant until the third anniversary
of the date of grant, the “Vesting Period”). For purposes of this Agreement, the
Grantee shall be deemed to have ceased “continuous employment” (or substantially
similar terms) upon a termination of employment as described in Section 9.12 of
the Plan.

(b) Notwithstanding Section 3(a) above, the Option is subject to potential
vesting pursuant to Section 4.6 and Article 7 of the Plan. If the Grantee is a
U.S. Taxpayer, the following terms used in the Plan will have the following
definitions:

(i) “Disabled” (or similar terms) means that the Grantee is unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months. A U.S.
Taxpayer will be deemed disabled if determined to be disabled in accordance with
a disability insurance program maintained by the Corporation, to the extent the
determination of Disability under such program is consistent with this
definition and guidance under Section 409A.

(ii) “Retirement” (or similar terms) means the Grantee’s separation from service
after attaining age 55 and completing 5 years of service.



--------------------------------------------------------------------------------

4. Termination of the Option. Subject to Section 4.3(b) of the Plan, the Option
shall terminate on the 10th anniversary of the Date of Grant, unless earlier
terminated as provided in the Plan.

5. Exercise and Payment of Option. To the extent exercisable, and subject to
Section 4.5 of the Plan, the Option may be exercised in whole or in part from
time to time and will be settled in Common Shares issued from treasury by the
Grantee delivering to the Corporation a fully completed Exercise Notice
specifying the number of Common Shares in respect of which the Option is being
exercised and paying the aggregate Exercise Price for such Common Shares. The
Exercise Price shall be payable (a) with a bank draft or certified cheque in an
amount equal to the aggregate Exercise Price of the Common Shares to be
purchased, (b) by a broker-assisted “cashless exercise” method as described in
Section 4.5(b) of the Plan, or (c) by a combination of such methods of payment.

6. Transferability, Binding Effect.

(a) Except as otherwise provided in Section 6(b), and subject to Section 3.5 of
the Plan, the Option is not transferable by the Grantee otherwise than by will
or the laws of descent and distribution. In no event shall this award be
transferred for value.

(b) Notwithstanding Section 6(a), the Option may be assigned to one or more
Permitted Assignees; provided, however, that prior to any such assignment,
(i) the Grantee shall advise the Corporation, in a writing delivered to Potash
Corporation of Saskatchewan Inc., 122 1st Avenue South, Saskatoon, Saskatchewan,
Canada S7K 7G3, Attention: General Counsel, of all pertinent information
concerning the proposed assignment, including the date of the assignment, the
number of shares involved, the relationship of the assignee to the Grantee and
the address and telephone number of the assignee, and (ii) the assignee shall
agree in a writing so delivered to advise the Corporation in writing of any
change in the name, address or telephone number of the assignee. Any Permitted
Assignee to whom the Option is assigned pursuant to this Section 6(b) shall
agree to be bound by all of the terms and conditions of the Plan and this
Agreement.

7. No Dividend Equivalents. The Grantee shall not be entitled to dividend
equivalents with respect to the Option or the Common Shares underlying the
Option.

8. Adjustments. The number of Common Shares issuable subject to the Option and
the other terms and conditions of the grant evidenced by this Agreement are
subject to adjustment as provided in Section 6.1 of the Plan.

9. Withholding Taxes. To the extent that the Corporation is required to withhold
federal, provincial, state, local or foreign taxes in connection with any
payment made to or benefit realized by the Grantee or other person under the
Option, and the amounts available to the Corporation for such withholding are
insufficient, it shall be a condition to the receipt of such payment or the
realization of such benefit that the Grantee or such other person make
arrangements satisfactory to the Corporation for payment of the balance of such
taxes required to be withheld. The Grantee may elect that all or any part of
such withholding requirement be

 

2



--------------------------------------------------------------------------------

satisfied by retention by the Corporation of a portion of the Common Shares to
be delivered to the Grantee or by delivering to the Corporation other Common
Shares held by the Grantee. If such election is made, the shares so retained
shall be credited against such withholding requirement at the market value of
such Common Shares on the date of such delivery. In no event will the market
value of the Common Shares to be withheld and/or delivered pursuant to this
Section 9 to satisfy applicable withholding taxes exceed the minimum amount of
taxes required to be withheld.

10. Compliance with Law. The Corporation shall make reasonable efforts to comply
with all applicable federal, provincial and state securities laws; provided,
however, notwithstanding any other provision of the Plan and this Agreement, the
Corporation shall not be obligated to issue any Common Shares pursuant to this
Agreement if the issuance thereof would result in a violation of any such law.
The Option shall not be exercisable if such exercise would involve a violation
of any law.

11. No Right to Future Awards or Employment. The Option award is a voluntary,
discretionary bonus being made on a one-time basis and it does not constitute a
commitment to make any future awards. The Option award and any related payments
made to the Grantee will not be considered salary or other compensation for
purposes of any severance pay or similar allowance, except as otherwise required
by law. Nothing contained herein will confer upon the Grantee any right with
respect to continuance of employment or other service with the Corporation or
any Subsidiary, nor will it interfere in any way with any right the Corporation
or any Subsidiary would otherwise have to terminate the Grantee’s employment or
other service at any time.

12. Relation to Other Benefits. Any economic or other benefit to the Grantee
under this Agreement or the Plan shall not be taken into account in determining
any benefits to which the Grantee may be entitled under any profit-sharing,
retirement or other benefit or compensation plan maintained by the Corporation
or any of its Subsidiaries and shall not affect the amount of any life insurance
coverage available to any beneficiary under any life insurance plan covering
employees of the Corporation or any of its Subsidiaries.

13. Amendments. Any amendment to the Plan shall be deemed to be an amendment to
this Agreement to the extent that the amendment is applicable hereto; provided,
however, that, subject to Section 8.1 of the Plan, no amendment shall adversely
affect the Grantee’s rights with respect to the options without the Grantee’s
consent.

14. Severability. In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.

15. Relation to Plan. Notwithstanding anything in this Agreement to the
contrary, the Option granted under this Agreement and all of the terms and
conditions hereof are subject to all of the terms and conditions of the Plan,
including Section 9.3 thereof. In the event of any inconsistency between this
Agreement and the Plan, the terms of the Plan will govern. The Committee acting
pursuant to the Plan, as constituted from time to time, shall, except as

 

3



--------------------------------------------------------------------------------

expressly provided otherwise herein or in the Plan, have the right to determine
any questions which arise in connection with this Agreement. Notwithstanding
anything in this Agreement to the contrary, Grantee acknowledges and agrees that
this Agreement and the award described herein are subject to the terms and
conditions of the Corporation’s Policy on Recoupment of Unearned Compensation
(as previously adopted and, from time to time, amended by the Board), a copy of
which shall be distributed to the Grantee. The Option granted under this
Agreement is intended to be a non-qualified option and shall not be treated as
an incentive stock option for United States tax purposes.

16. Electronic Delivery. The Corporation may, in its sole discretion, deliver
any documents related to the Option and the Grantee’s participation in the Plan,
or future awards that may be granted under the Plan, by electronic means or
request the Grantee’s consent to participate in the Plan by electronic means.
The Grantee hereby consents to receive such documents by electronic delivery
and, if requested, agrees to participate in the Plan through an on-line or
electronic system established and maintained by the Corporation or another third
party designated by the Corporation.

17. Governing Law. This Agreement shall be governed by, construed and
administered in accordance with the laws of the Province of Saskatchewan and the
laws of Canada applicable therein.

18. Successors and Assigns. Without limiting Section 6 hereof, the provisions of
this Agreement shall inure to the benefit of, and be binding upon, the
successors, administrators, heirs, legal representatives and assigns of the
Grantee, and the successors and assigns of the Corporation.

19. Acknowledgement. The Grantee acknowledges that the Grantee (a) has received
a copy of the Plan, (b) has had an opportunity to review the terms of this
Agreement and the Plan, (c) understands the terms and conditions of this
Agreement and the Plan and (d) agrees to such terms and conditions.

20. Counterparts. This Agreement may be executed in one or more counterparts,
all of which together shall constitute but one Agreement.

[SIGNATURES ON FOLLOWING PAGE]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Corporation has caused this Agreement to be executed on
its behalf by its duly authorized officer and the Grantee has executed this
Agreement, effective as of the day and year first above written.

 

POTASH CORPORATION OF SASKATCHEWAN INC. By:  

 

Name:   Title:  

The undersigned hereby acknowledges receipt of an executed version of this
Agreement and accepts the award of Option granted hereunder on the terms and
conditions set forth herein and in the Plan.

 

GRANTEE By:  

 

Name:  

 

5